AO 106 (Rev. 04/10) Application for a Search Warrant

 

UNITED STATES DISTRICT COURT

for the
Middle District of North Carolina

In the Matter of the Search of

(Briefly describe the property to be searched

or identify the person by name and address) Case No. 1:19MJ149

Priority Mail Express parcel bearing mailing label with
tracking number EM082781535US located at 251 North
Main Street, Winston-Salem, North Carolina 27101

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the

e nBpernn one speeches aad reat bearing mailing label with tracking number EM082781535US located at 251 North Main
Street, Winston-Salem, North Carolina 27101

located in the Middle District of North Carolina , there is now concealed (identify the
person or describe the property to be seized):

 

Controlled substances and/or materials and documents reflecting the distribution of controlled substances through the
U.S. Mail.
The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):

Mf evidence of a crime;

© contraband, fruits of crime, or other items illegally possessed;

Mf property designed for use, intended for use, or used in committing a crime;
© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 U.S.C. § 841 Distribution and Possession with Intent to Distribute a Controlled Substance
21 U.S.C. § 843(b) Use of a Communication Facility to Facilitate Distribution of a Controlled
Substance

The application is based on these facts:

See attached affidavit incorporated by reference herein

mt Continued on the attached sheet.

0 Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

 

Applicant's signature

Angela D. Pollard, US Postal Inspector

Printed name and title

 

Sworn to before me and signed in my presence.

wwe Shig (2019 Oo Hole D0

a
| Judge's signature
City and state: Winston-Salem, North Carolina Joi Eliza Peake, U. S. Magistrate Judge

Printed name and title

 

 

Case 1:19-mj-00149-JEP Document 1 Filed 05/10/19 Pane 1 of 11
AFFIDAVIT

The undersigned, being duly sworn, deposes and states:

L.

I, Angela D. Pollard, am a United States Postal Inspector and have been
so employed since 1999. I completed a fourteen week basic training
course at the United Siates Postal Inspection Service Training Academy
in Potomac, Maryland. I have received specialized training in Interview |
and Interrogations, Mail Theft Investigations, Prohibited Mailings
Narcotics, Property and Evidence Handling Procedures, Workplace
Violence Prevention, Field Legal Training, and Confidential Informant
Training. Prior to starting the Postal Inspection Service Training
Academy, I was a Law Enforcement Officer in the City of Fayetteville,
North Carolina from 1989-1999. While employed by the City of
Fayetteville, I received specialized training in Homicide Investigations,
Narcotics Investigations, Sexual Assault Investigations, Field Training
Officer training, in addition to numerous other trainings. Iam currently
assigned to the Prohibited Mail Narcotics Team in Greensboro, North
Carolina, Charlotte Division, which is responsible for investigations of
violations involving the United States Mail, including the use of the U.S.
Mails to transmit controlled substances, in violation of Title 21, United
States Code, Sections 841 and 843(b).

On May 7, 2019, a Priority Mail Express parcel bearing tracking number

1.

Case 1:19-mj-00149-JEP Document 1 Filed 05/10/19 Pane 2? of 11
EM082781535US (hereafter “the Suspect Parcel”) entered into the mail
stream in San Pedro, California 90731. The Suspect Parcel was
addressed to “Brandon Bailey, 6053 yeaton glen dr, Winston Salem NC
27107.”

On May 9, 2019, Postal Inspectors conducting an interdiction deemed
the Suspect Parcel as suspicious in nature. The Suspect Parcel was from
a source state for narcotics (California), had a handwritten label, and the
entire box was heavily taped.

The Suspect Parcel is described as follows:

A. Addressed to: “Brandon Bailey, 6058 yeaton glen dr, Winston
Salem NC 27107”

From: “Victor Arugula, 832 W 4* st, San Pedro CA 90731”

Size: approximately 11” X 18.5” X 6”

Weight: approximately 4 pounds, 11.90 ounces

Postage affixed: $67.15

Ss Ho a fw

Physical description: a box that had blue and white postal tape
covering the entire box, bearing Priority Mail Express tracking
number KM082781535US.

On May 9, 2019, investigators attempted to verify the information
provided on the Priority Mail label for the Suspect Parcel by using law
enforcement databases. The Inspections Service was able to determine

2

Case 1:19-mj-00149-JEP Document 1 Filed 05/10/19 Pane 2 of 11
that the name of the recipient (Brandon Bailey) of the Suspect Parcel is
not associated with the address on the label for 6053 Yeaton Glen Drive,
Winston-Salem, North Carolina 27107. The sender’s address (832 West
Ath Street, San Pedro, California 90731) for the Suspect Parcel is not a
valid address. |
I am aware, through my training and experience, that people who utilize
the U.S. Mail to distribute controlled substances commonly use fictitious
names and addresses in an attempt to avoid detection by law
enforcement agencies. I am also aware that California is 2 eee state
for the distribution of narcotics, and North Carolina is a known
destination for controlled substances sent through the U.S. Mail.

I am also aware that people often use the U.S. Mail, specifically Priority

Mail Express and Priority Mail, for the delivery of controlled substances

for various reasons, some of which are listed below:

A, Items sent via Priority Mail Express and Priority Mail are
considered to be First-Class Mail. Therefore, these items cannot
be examined without a federal search warrant.

B. Priority Mail Express and Priority Mail are generally expected to
be delivered in one to three days. This assures the sender of
expedited delivery.

C. Various dispatch times (times in which a mailed item is

3

Case 1:19-mj-00149-JEP Document 1 Filed 05/10/19 Pane 4 of 11
10.

transported to the next destination) are available to customers
upon request and provide the sender with an opportunity to have
some control as to the arrival time of the mailed item.

D. Individuals desiring to either send or receive controlled substances
and payments for these substances through the U.S. Mail can do
so without having to provide identification. This reduces the
possibility of revealing their true identities.

On May 9, 2019, Drug K-9 Detective Justin Blanks of the Greensboro

Police Department, assigned to the Vice Narcotics Division, was

contacted regarding the Suspect Parcel. Detective Blanks and drug

detecting Canine Kash (hereafter, “Kash”) responded to the Greensboro

Network Distribution Center in the Middle District of North Carolina.

The Suspect Parcel was placed in a lineup with four other parcels at the

Greensboro Network Distribution Center in the Middle District of North

Carolina, none of which contained a controlled substance. Kash walked

among the parcels. Kash alerted only to the Suspect Parcel by sitting

and staring at the Suspect Parcel, which was Kash’s signal to indicate

the scent of a controlled substance. The examination took place at 9:32

a.m. on May 9, 2019.

Detective Justin Blanks has been a sworn law enforcement officer for the

past fourteen years with the Greensboro Police Department, having

4

Case 1:19-mj-00149-JEP Document 1 Filed 05/10/19 Pane 5 of 11
11.

completed Basic Law Enforcement Training (BLET) in May 2001.
Detective Blanks is currently assigned as an Investigative Interdiction —
Detective on the Vice Squad in the Vice & Narcotics Division of the
Greensboro Police Department and has worked narcotics investigations
specifically since January 2006. In January 2014, Detective Blanks was

selected to be a Narcotics Detection Dog Handler and was assigned K-9

‘Peaches, a five-year-old Yellow Labrador Retriever (retired-November

2017). In December 2017, Detective Blanks was again selected to be a
Narcotics Detection Dog Handler and assigned Kash, a German
Shepard, a breed specifically selected for its keen senses and ability to
be trained to detect the odor of controlled substances.

In addition to BLET, Detective Blanks has attended the Police Law
Institute and the following trainings: Street Crimes, Basic Narcotics
Investigators course, Airport Narcotics Investigations, Introduction to
Conspiracy Investigations, Highway and Rural Drug Investigations,
Advanced Criminal interdiction, Basic K-9/Detector Dog Training, High
Risk Apprehensions, Bus Interdiction, Parcel Interdiction, Train
Interdiction, and has attended numerous other seminars. Detective
Blanks has been certified through the U.S. Drug Enforcement
Administration’s Operation JETWAY Training program to conduct all

manner of Interdiction Investigations and has completed well over 500

5

Case 1:19-mj-00149-JEP Document 1 Filed 05/10/19 Pane 6 of 11
12.

13.

14.

hours of training throughout his career with the majority of the training
focusing on illegal narcotics.

In addition to his current assignment, Detective Blanks has served the
department as a Patrol Officer, Police Training Officer, and as a street-
level drug officer. Detective Blanks is a member of the North Carolina
Narcotics Enforcement Officers Association, the International Narcotics
Interdiction Association (INIA), and the International Police Working
Dog Association. In 20038, Detective Blanks was recognized by the
Greensboro Police Officers Association as Officer to the Year, and has
received Officer of the Month on numerous occasions. In 2011, Detective
Blanks’ Investigative Interdiction Team was selected as the INIA
International Interdiction Group of the Year.

Detective Blanks has conducted and assisted in narcotics investigations
leading to the arrest and conviction of numerous narcotics traffickers in
the State of North Carolina, 18* Prosecutorial District (Guilford
County), and the United States District Court for the Middle District of
North Carolina.

Detective Blanks has conducted and assisted in numerous narcotics
investigations leading to the arrest and conviction of narcotics traffickers
in the State of North Carolina, 18 Prosecutorial District and the United
States Federal Court of the Middle District of North Carolina. .

6

Case 1:19-mj-00149-JEP Document 1 Filed 05/10/19 Pane 7 of 11
15.

16.

betes

In December 2017, Kash was purchased from Ventosa Kennels, located
in Scotland Neck, North Carolina, by the Greensboro Police Department.
After undergoing several tests as to his suitability as a police work dog,
Kash was accepted by the Canine Division and began training in
December 2017. Kash and Detective Blanks have completed 200 hours
of basic canine detection training with Corporal Dwayne Diaz, a canine
handler and trainer who has multiple years of experience in the Canine

Division of the Greensboro Police Department.

Kash has demonstrated that he can reliably use his olfactory senses to
locate the odor of controlled substances, which include heroin, cocaine,
crack cocaine, marijuana, hashish, methamphetamine, and een
After successful completion of this training, Kash entered into service
with the Greensboro Police Department, Vice & Narcotics Division as a
narcotics detection K-9 in December 2017.

In training with the Greensboro Police Department, Kash was

“imprinted” to detect the odor of cocaine, crack cocaine, marijuana, hash,
methamphetamine, heroin, and ecstasy. At the beginning of training,
the officers placed all seven substances in a hidden box, and Kash was
rewarded with a toy when he correctly alerted. Then, the officers
removed one substance at a time, and repeated the testing, until Kash

could detect the presence of any of the substances individually.

a

Case 1:19-mj-00149-JEP Document 1 Filed 05/10/19 Pane 8 of 11
18.

19.

On February 5, 2018, Blanks took Kash to Fayetteville, North Carolina,
to undergo testing by the International Police Working Dog Association.
Joseph Salisbury of the Cumberland County Sheriff's Office
administered the tests. Kash underwent three tests. The first was an
open air field test where narcotic substances were hidden in four
locations in a field or a parking lot. Kash successfully found the four
hidden locations of controlled substances. The second test was of an
interior room. Kash had to search five rooms, and alert to the presence
of controlled substances. One of the rooms did not have any controlled
substances, and was blank. Kash successfully alerted to the four rooms
that had controlled substances, and did not alert to the blank room. The
third test involved vehicles. Kash had to search eight school buses. Two
of the buses had no drugs. Kash successfully alerted to the six buses that
had controlled substances.and successfully did not alert on the two buses
with no narcotics. Based on his one hundred percent successful rate of
testing, Kash received certification from the International Police
Working Dog Association. This certification is valid for fifteen months
from the date of issuance.

Kash is trained to give a “Passive Alert” after detecting the odor of
narcotics. This “Passive Alert” consists of a physical reaction that

ultimately ends in the dog coming to a sitting position or alternating

8

Case 1:19-mj-00149-JEP Document 1 Filed 05/10/19 Pane 9 of 11
20.

21.

22.

looks between Detective Blanks and the point of narcotics. Kash also
exhibits various mental and physical reactions that are noticeable to
Detective Blanks, which macindle changes in his behavior such as
becoming possessive of the area, refusing to leave an area where the odor
of narcotics is detected, and changing his breathing rate and sniffing
patterns.

Detective Blanks has successfully demonstrated the ability to properly .
deploy Kash and locate hidden narcotics. Kash has successfully detected
narcotics that have been concealed in locations including the following:
sealed packages, residential homes and outbuildings, automobiles,
tractor-trailers, luggage, electrical components, and appliances, in the
ground and elsewhere.

On February 5, 2018, the K-9 detection team of Kash and Detective
Blanks was certified as a K-9 detection team. From February 5, 2018
through February 1, 2019, Kash and Detective Blanks located and seized
no less than 694.5 pounds of marijuana, 3.46 pounds of
methamphetamine, 4.4 pounds of cocaine, and $64,320.00 in United
States Currency (as of the usage report dated February 1, 2019).

Based on the above facts, there is probable cause to believe that the
Suspect Parcel contains at least one controlled substance that is being
shipped from a source state (California) to North Carolina, in violation

9

Case 1:19-mj-00149-JEP Document 1 Filed 05/10/19 Pane 10 of 11
of 21 U.S.C. §§ 841 and 843(b). As such, I respectfully request that a

Search Warrant be issued for the Suspect Parcel.

Quon 0. 20 A,

Angela D. Pollard
U.S. Postal Inspector

Sworn to and subscribed before me this | day of May 2019.

   

Tol toes h Peake
¥ Magistrate Judge

   

10

Case 1:19-mj-00149-JEP Document 1 Filed 05/10/19 Pane 11 of 11
